       Case 1:20-cv-01337-KWR-CG Document 5 Filed 01/19/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

BRANDON WAGNER,

              Plaintiff,

v.                                                      No. CV 20-1337 KWR/CG

NEW MEXICO CORRECTIONS
DEPARTMENT, WARDEN DANIEL SALAZAR,
And WEXFORD HEALTH SOURCES, Inc.,

              Defendant.

               ORDER EXTENDING DEFENDANT’S TIME TO ANSWER

       THIS MATTER is before the Court on Defendant Wexford Health Sources, Inc.’s

Unopposed Motion for Extension of Time (the “Motion”), (Doc. 4), filed January 18,

2021. In the Motion, Defendant Wexford Health Sources, Inc. explains it is currently

investigating Plaintiff’s allegations in order to answer the complaint, and thus requests a

two-week extension of time to file its answer. Id. at 1. The Court, having reviewed the

Motion and noting it is unopposed, finds the Motion is well-taken and shall be

GRANTED.

       IT IS THEREFORE ORDERED that Defendant Wexford Health Source, Inc.’s

response to Plaintiff’s complaint is due February 2, 2021.

       IT IS SO ORDERED.


                                   ______________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
